Citation Nr: 0113562	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the right midline eyebrow.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a nasal fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to January 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

This decision will address the issue of entitlement to an 
increased (compensable) evaluation for residuals of a nasal 
fracture.  The service connection issue will be addressed in 
the remand that follows the decision.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.   The veteran's residuals of a nasal fracture are 
manifested by clear naris, bilaterally, with a septal spur on 
the left, without 50 percent obstruction of the nasal 
passages on both sides or complete obstruction on one side.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of a nasal fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.97, Diagnostic Code 6502 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service. The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2000).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2000).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history. 38 C.F.R. § 
4.1 (2000).

Under Diagnostic Code 6502, traumatic deviation of the nasal 
septum is rated 10 percent disabling with 50 percent 
obstruction of the nasal passage on both sides, or with 
complete obstruction on one side. 38 C.F.R. Part 4, 
Diagnostic Code 6502 (2000).  

Service connection was granted for residuals of a nasal 
fracture in October 1971, and a noncompensable evaluation was 
assigned.  This was based on service medical records which 
showed that the veteran was in an automobile accident in 1969 
and sustained facial trauma.  On VA examination in April 
1971, the veteran had good airway on both sides with no 
septal deviation.  X-rays showed a healed fracture of the 
nasal bone without displacement with moderate swelling and 
congestion of nasal turbinates.  The radiologic finding was, 
minimal chronic maxillary sinusitis, and healed fracture of 
the nasal bones.  The diagnosis was, essentially normal nose 
examination; no septal deviation. 

On VA examination in July 1980, a history of nasal surgeries, 
one in 1978, and two in 1979.  Examination showed the left 
nostril cavity was quite narrow as compared to the right.  It 
was noted that there was no external scar on the nose and no 
edema, inflammation, polyps or sinus tenderness.  The finding 
was, postoperative residuals of septoplasty for a fractured 
nose.  

More recently, the veteran was examined by VA in November 
1998.  He complained of chronic nasal stuffiness and nasal 
drainage.  He reported having difficulty breathing through 
his nose.  Examination showed that the veteran's nasal septum 
was deviated to the left with some crusting in the right 
nostril.  The sinuses were nontender.  It was noted that 
there was some decreased air flow of the left nostril 
compared to the right, but that there was no purulent 
discharge in the nose.  It was stated that there was no nasal 
obstruction.  X-rays showed that the sinuses appeared to be 
within normal limits.  The diagnosis was, deviated nasal 
septum.  

On VA examination in June 1999, the veteran complained of 
nasal drainage.  The examiner noted that the veteran 
currently did not complain of nasal airway obstruction, 
dysphagia or hoarseness.  Examination showed the naris were 
clear bilaterally with a septal spur on the left.  It was 
noted that the septum was straight and in the midline.  There 
was pale mucosa with clear mucus drainage.  Flexible 
endoscopy showed that naris to be patent bilaterally with the 
exception of the edematous pale mucosa.  The nasopharynx, 
oropharynx, hypopharynx and larynx were clear.  The maxillary 
sinus ostia appeared to be open bilaterally.  The impression 
was that the veteran had allergic rhinitis with possible 
intermittent sinusitis.  

The Board finds that the veteran's disability does not meet 
the criteria for a compensable rating under Diagnostic Code 
6502.  In fact, the record contains no clinical findings that 
the nose disorder is manifested by any airway obstruction.  
It is noted that in 1998, the VA examiner reported that there 
was no nasal obstruction, and in 1999, it was reported that 
the veteran did not complain of any nasal airway obstruction.  
Further, examination showed that the naris were clear and 
patent, bilaterally.  Therefore, the Board concludes that the 
criteria for a rating in excess of zero percent have not been 
met. 

The Board concludes that the veteran's current evaluation of 
0 percent fully contemplates the level of disability due to 
his service-connected deviated nasal septum.  The Board notes 
the veteran's complaints of difficulty breathing; however, 
the record contains no evidence of 50 percent obstruction of 
the nasal passages on both sides or of complete obstruction 
on one side.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1) 
(2000).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate. The Board finds no evidence of an 
exceptional disability picture in this case. The veteran has 
not required hospitalization or frequent treatment for his 
residuals of a nasal fracture, nor is it shown that such 
disorder otherwise so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards. There is no evidence that the impairments 
resulting solely from such disorders warrant extra-schedular 
consideration. Rather, for the reasons noted above, the Board 
concludes that any impairment is adequately compensated by 
the schedular evaluation currently in effect.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.  


ORDER

An increased (compensable) evaluation for residuals of a 
nasal fracture is denied.  


REMAND

The veteran seeks service connection for residuals of a shell 
fragment wound to the right midline eyebrow.  The veteran has 
received the Purple Heart Medal and the CIB.  

The service records contain no reference to a shell fragment 
wound to the eye.  The veteran asserts that he sustained a 
wound to the right eye at Taynin, Vietnam in February 1969 
while he was with the "4th and 23rd 25th infantry".  It 
appears that the veteran's service medical records are 
incomplete.  The record shows that during service, the 
veteran sustained a gunshot wound to the right foot.  The 
veteran is service connected for residuals of this injury.  
While the RO has referred in the past to records regarding 
the gunshot wound to the foot, no documents pertaining to 
this injury of March 13, 1969 are currently in the file.  The 
Board notes that on his 1970 separation examination report, 
the veteran stated that the injury to the right foot occurred 
at Taynin in Vietnam.  The Board finds that an additional 
search for service medical records should be conducted 
regarding the veteran's claim. 

In addition, the veteran has indicated that he underwent 
surgery for removal of the right upper lid shrapnel at a VA 
facility on May 26, 1999.  VA treatment records show that the 
veteran reported in April and May 1999 that he had shrapnel 
in the right eye, and it was noted that this needed to be 
removed prior to conducting an MRI for an unrelated 
disability.  In February 2000, the RO made a special request 
for the surgical report for eye surgery performed on May 26, 
1999.  Records concerning this procedure have not been 
located.  

In a November 1999 VA outpatient report, it was noted that 
the veteran was receiving disability benefits from Social 
Security Administration (SSA).  Records have not been secured 
from SSA.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
claimed right eye shrapnel wound.  After 
securing the necessary authorization for 
the release of such documents, the RO 
should contact the identified providers 
and request a copy of all such treatment 
reports, not already of record.  Of 
particular interest are any records 
pertaining to the surgical removal of any 
shrapnel from the veteran's right eye 
area.  In addition, the RO should conduct 
another search for any additional service 
medical records using all available 
sources.  If none are forthcoming, the 
reason therefor should be specifically 
noted.  

3.  The RO should contact the SSA and 
request that it provide any pertinent 
records developed in association with the 
veteran's claim for disability benefits, 
including the SSA decision and the 
medical records relied upon in making 
that decision.  Upon receipt of the 
requested information, it should be 
incorporated into the record. 

4.  The RO should schedule the veteran for 
a VA examination to evaluate his 
disability.  The claims file and a copy of 
this remand must be made available to the 
examiner for review, and this must be 
documented in the record.  All indicated 
tests and studies should be accomplished.  
The examiner should document any residuals 
identified from the veteran's claimed 
shrapnel wound of the right eye area, and 
opine whether it is at least as likely as 
not that any residuals found are related 
to military service.  Any scaring must be 
noted and fully described.  All opinions 
and conclusions must be supported by 
complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The case should then be returned to the Board for further 
appellate consideration. By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

